DETAILED ACTION
The instant application having Application No. 17/108,565 filed on 12/01/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matters
Claims 17-35 would be allowed (renumber as claims 1-19). Claims 1-16 are cancelled. The following is an examiner’s statement of reasons for allowance.

Claims 17, 27, 33 are allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitation “transmitting HARQ-ACK information for the first PDSCH and the second PDSCH based on a HARQ-ACK codebook, wherein based on the first CORESET group and the second CORESET group being configured as different CORESET groups, (i) a first HARQ-ACK codebook including HARQ-ACK information for the first PDSCH and (ii) a second HARQ-ACK codebook including HARQ-ACK information for the second PDSCH are generated separately, and wherein the HARQ-ACK codebook is generated by concatenating the first HARQ-ACK codebook followed by the second HARQ-ACK 

It is noted that the closest prior art, Chatterjee et al. (US 2019/0045533 A1) discloses “(par. 0041), FIG. 3 illustrates one example of multiple DCIs transmitted in different CCs for scheduling the same PDSCH content. In this example, first and second DCIs are transmitted in first and second CCs (CC#1, CC#2), respectively, and are used to schedule the same PDSCH content to be transmitted, for example, in the first CC (CC#1). More specifically, the first DCI is transmitted in a first CORESET in the first CC (CC#1) and the second DCI is transmitted in a second CORESET in the second CC (CC#2). It should be noted that cross-carrier scheduling is employed for the second DCI in the second CC (CC#2). (par. 0055), FIG. 5 illustrates one example of multiple PDSCH contents (or PUSCH contents) with the same information scheduled in different BWPs. In particular, the PDSCH contents are scheduled using different DCIs, respectively. In the example of FIG. 5, a first DCI in a first BWP (BWP#1) is used to schedule transmission of the PDSCH content in the first BWP (BWP#1), and a second DCI in a second BWP (BWP#2) is used to schedule transmission of the PDSCH content in the second BWP (BWP#2)”. 

However, Chatterjee fails to disclose at least the claim limitations “transmitting HARQ-ACK information for the first PDSCH and the second PDSCH based on a HARQ-ACK codebook, wherein based on the first CORESET group and the second CORESET group being configured as different CORESET groups, (i) a first HARQ-Claims 18-26, 28-32, 34-35 are also allowed since they depend on claims 17, 27 and 33 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Gong et al. (US 2020/0154467 A1)
RYU et al. (US 2020/0045676 A1)
Papasakellariou (US 2020/0007296 A1)
Aiba et al. (US 2019/0349142 A1)
Wang et al. (US 2019/0103943 A1)

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463